COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Phillippe Tanguy, 13500 Air Express, L.L.C. and 13500 Air Express,
                          L.P., and PTRE Holdings. L.P. V. William G. West, as Chapter 7
                          Trustee of Richard Davis, Debtor, and Eva S. Engelhart, Receiver

Appellate case number:    01-14-00455-CV

Trial court case number: 2013-67779

Trial court:              270th District Court of Harris County

Date motion filed:        12/2/16

Party filing motion:      Appellants

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Sherry Radack
                         Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Brown


Date: April 4. 2017